DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 11 and renumbered 12-30 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claim 11 and renumbered claims 12-30 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 11/13/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Claim Objections
Claims 2-20 are objected to because of the following informalities:  
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 2-20 have been renumbered to 12-30.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, .
Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Renumbered claim 25 is indefinite since the opinions varies greatly thus, one would not know what is considered decorative or not decorative.
Dependent renumbered claims 26 is rejected based on its dependency on claim 25.
Appropriate correction/explanation is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 and renumbered claims 2-30 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by CN ‘724 (Foreign Pat. No. 102654724).
Regarding claim 11, CN ‘721 teaches an adjustment bracket, comprising:  	an adjustment roller (129);  	an adjustment foot (2); and  	an adjustment foot gear (124), wherein  	an adjustment gear (C1 see annotated figure below) is fixed to the adjustment roller, the adjustment gear is engaged with the adjustment foot gear, the adjustment foot gear is provided with internal threads (threads at 124a) at a center position thereof, the adjustment foot is provided with external threads (126) on an outer wall thereof, and the adjustment foot and the adjustment foot gear are connected through a screw joint of the internal threads and the external threads (see Figs. 1-4B for configuration). 

    PNG
    media_image1.png
    623
    847
    media_image1.png
    Greyscale

Regarding claim 12, CN ‘721 teaches the outer wall of the adjustment foot (126) is a non-circumferential structure.  
Regarding claim 13, CN ‘721 teaches the outer wall of the adjustment foot (126) comprises a limit portion (upper end and/or lower end) and a transmission portion (threaded portion of 126), and the external threads are provided on the transmission portion.  
Regarding claim 14, CN ‘721 teaches a first through hole (124a) is provided at the center position of the adjustment foot gear (124), the internal threads are provided on an inner wall of a lower portion of the first through hole, and a recessed portion (at 124b) is provided at an upper portion of the first through hole.  
claim 18, CN ‘721 teaches T the adjustment gear (C1) has a smaller diameter than the adjustment roller (129).  
Regarding claim 25. CN ‘721 teaches wherein a roller decoration part (lower tapered part of 129) is provided outside the adjustment roller.  
Regarding claim 28, CN ‘721 teaches a projector, comprising:  	a housing (110);  	a projection mechanism provided in the housing; and  	an adjustment bracket (112), wherein the adjustment bracket comprises:  		an adjustment roller (129);  		an adjustment foot (126); and  		an adjustment foot gear (124), wherein  		an adjustment gear (C1 see anteed figure above) is fixed to the adjustment roller, the adjustment gear is engaged with the adjustment foot gear, the adjustment foot gear is provided with internal threads (at 124a) at a center position thereof, the adjustment foot is provided with external threads (threads of 126) on an outer wall thereof, and the adjustment foot and the adjustment foot gear are connected through a screw joint of the internal threads and the external threads. 
Regarding claim 29, CN ‘721 teaches an adjustment bracket, comprising:  	an adjustment roller (129);  	an adjustment foot gear (124); and  	an adjustment foot (126) connected to the adjustment foot gear through threads wherein 	an adjustment gear (C1) is fixed to the adjustment roller, the adjustment gear is 
Regarding claim 30, CN ‘721 teaches a first through hole (124a) is provided at a center position of the adjustment foot gear (124), an inner wall of a lower portion of the first through hole is provided with internal threads (at 124a), an outer wall of the adjustment foot is provided with external threads (threads of 126), and the adjustment foot gear and the adjustment foot are connected through a screw joint of the internal threads and the external threads; and wherein the internal threads are provided on an inner wall of a lower portion of the first through hole, and a recessed portion is provided at an upper portion of the first through hole.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over CN ‘724 (Foreign Pat. No. 102654724).
Allowable Subject Matter
Claims 15-24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631